539 Pa. 269 (1994)
652 A.2d 293
The PROFESSIONAL INSURANCE AGENTS ASSOCIATION OF PENNSYLVANIA, MARYLAND AND DELAWARE, INC., and Roger Weber, a Licensed Pennsylvania Insurance Agent, Appellants,
v.
Cynthia M. MALESKI, in her capacity as Insurance Commissioner of the Commonwealth of Pennsylvania, Appellee, and The Pennsylvania Assigned Risk Plan, Intervenor/Appellee.
Supreme Court of Pennsylvania.
Argued December 7, 1994.
Decided December 30, 1994.
Patricia Carey Zucker and William R. Balaban, Harrisburg, for Prof. Ins. Agents, et al.
Amy L. Weber, Harrisburg, for Pa. Ins. Dept.
Lewis R. Olshin, William R. Kane and Nicholas M. Centrella, Philadelphia, for intervenor, Pa. A.R.P.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY, CASTILLE and MONTEMURO, JJ.
Prior report: 155 Pa.Cmwlth. 652, 625 A.2d 1314, 537 Pa. 644, 644 A.2d 166.

ORDER
PER CURIAM:
Order affirmed.
MONTEMURO, J., is sitting by designation.